Exhibit 10.2

 

Separation and Release of Claims Agreement

 

This Separation and Release of Claims Agreement ("Agreement") is entered into by
and between Sonoma Pharmaceuticals, Inc., a Delaware corporation, its
successors, assigns, employees, directors, and agents (the "Company") and John
Dal Poggetto (the "Employee"), (the Company and the Employee are collectively
referred to as the "Parties") as of April 14, 2020 (the "Execution Date").

 

Employee's last day of employment with the Company is April 24, 2020 (the
"Termination Date"). After the Termination Date, the Employee will not represent
himself as being an employee, officer, attorney, agent, or representative of the
Company for any purpose. Except as otherwise set forth in this Agreement, the
Termination Date is the employment termination date for the Employee for all
purposes, meaning the Employee is not entitled to any further compensation,
monies, or other benefits from the Company, including coverage under any benefit
plans or programs sponsored by the Company, as of the Termination Date.

 

1.Employee Representations. The Employee specifically represents, warrants, and
confirms that the Employee:

 

a.has not filed any claims, complaints, or actions of any kind against the
Company with any court of law, or local, state, or federal government or agency;

 

b.

 

has received all salary, accrued vacation, commissions, bonuses, compensation,
shares of stock options therefore or other such sums due to Employee other than
the sums to be paid pursuant to Section 2 of this Agreement; and

 

c.has not engaged in any unlawful conduct relating to the business of the
Company.

 

2.Consideration. As consideration for the Employee's execution of and compliance
with this Agreement, including the Employee's waiver and release of claims in
Section 5 and other post-termination obligations, the Company agrees to provide
the following benefits to which the Employee is not otherwise entitled:

 

a.The Company agrees to pay Employee a lump sum of $50,000.00 less applicable
tax withholdings and other payroll deductions. This payment will be made within
15 business days after Company receives a signed original of this Agreement. For
the avoidance of doubt, no bonus of any kind, payable in full or partial, has
accrued.

 

If Employee violates Section 7, Section 8, Section 9, and/or Section 10 of this
Agreement, the Company shall be entitled to repayment of all or part of the sum
described above.

 

b.The Company agrees to pay Employee a lump sum of $31,377.33 for his accrued
and paid time off, less applicable tax withholdings and other payroll
deductions. This payment will be made within 15 business days after Company
receives a signed original of this Agreement.

 

c.The Company shall reimburse Employee for the monthly Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) premiums paid by the Employee for
himself and his dependents for the first six (6) months following the
Termination Date if Employee elects COBRA coverage If Employee becomes eligible
for health benefits through another employer, the Company’s obligation shall
cease.

 

d.The Company agrees to grant Employee 3,086 shares of common stock within 15
business days after Company receives a signed original of this Agreement.
Employee will be responsible for all local, state and/or federal taxes related
to the stock grant.

 

 

 

 



 1 

 

 

e.All outstanding unvested equity grants of Employee shall immediately cease
vesting and be forfeit as of the Termination Date. All outstanding vested equity
grants shall remain exercisable until they expire on the earlier of (i) the 91st
day following the Termination Date, or (ii) the original expiration date.
Employee is responsible for any local, state and/or federal taxes for these
equity grants, including but not limited to the exercise, vesting or expiration.

 

f.Business expenses incurred by Employee through the Termination Date will be
reimbursed consistent with Company policy.

 

Employee understands, acknowledges, and agrees that these benefits exceed what
Employee is otherwise entitled to receive on termination from employment, and
that these benefits are being given as consideration in exchange for executing
this Agreement and the general release and restrictive covenants contained in
it. Employee further acknowledges that Employee is not entitled to any
additional payment or consideration not specifically referenced in this
Agreement. Nothing in this Agreement shall be deemed or construed as an express
or implied policy or practice of the Company to provide these or other benefits
to any individuals other than the Employee.

 

3.Consideration Period. Employee shall have twenty-one (21) calendar days from
April 13, 2020 to consider signing this Agreement.

 

4.Revocation Period. Employee shall have seven (7) calendar days after the date
Employee signs this Agreement to revoke the Agreement (the “Revocation Date”).
If Employee opts to revoke the Agreement within Revocation period, Employee must
notify the Company of this revocation in writing via the form of the letter
attached hereto prior to the Revocation Date. Any revocation within this period
must state “I hereby revoke my acceptance of our Separation Agreement and
Release.” The written revocation must be personally delivered to Jennifer Scott,
HR consultant, at the Company, by overnight mail or facsimile, and must be
postmarked within seven (7) calendar days after Employee’s execution of this
Agreement. This Agreement shall not become effective or enforceable until the
Revocation Date. If the Revocation Date is a Saturday, Sunday, or legal holiday,
then the revocation period shall not expire until the next following day that is
not a Saturday, Sunday, or legal holiday. If the Employee does not expressly
notify the Company in writing of his/her revocation of this Agreement as set
forth herein, the Agreement will be deemed accepted upon expiration of the seven
(7) day revocation period.

 

If Employee properly and timely revokes his acceptance of this Agreement as set
forth herein, Employee acknowledges Employee will not be entitled to the
payments from the Company described in Section 2(a) nor any other compensation
due and owing, if any there is.

 

5.Release.

 

a.Employee waives his rights to the grant of the signing bonus as stated in
Section 3.3 of the Employment Agreement dated September 25, 2019, as amended
(the “Employment Agreement”).

 

b.Employee waives his rights to a separate notice of termination as provided for
in Section 5 of the Employment Agreement.

 

 

 

 

 



 2 

 

 

c.Mutual General Release and Waiver of Claims

 

Subject to the terms of this Agreement, and in exchange for the payments set
forth in Section 2 herein, Employee on his own behalf and on behalf of his
heirs, spouses, executors, administrators, and agents, hereby releases and
discharges the Company and current and former of its officers, directors,
owners, partners, employees, parent companies or entities, subsidiaries,
affiliates, related entities, franchisor, affiliated entities,
successors-in-interest, predecessors-in-interest, advisors, legal counsel,
representatives, and agents, individually and collectively (“Releasees”), of and
from any and all known or unknown liabilities, claims, demands for damages,
costs, indemnification, contribution, or any other thing for which Employee has
or may have a known or unknown cause of action, claim, or demand for damages,
costs, indemnification, or contribution, whether certain or speculative, which
may have at any time prior hereto come into existence or which may be brought in
the future in connection with any acts or omissions which have arisen at any
time prior to the date of execution of this Agreement, including, but not
limited to, any and all claims Employee has or may have relating to, or arising
out of the employment of Employee by Company, including but not limited to any
claims by Employee for breach of employment contract, or unpaid wages, any and
all claims relating to, or arising from, Employee's right to purchase, or actual
purchase of shares of stock of the Company, or that Employee has been wrongfully
terminated by Company, including any claim for harassment or discrimination,
discharge in violation of public policy and/or violation of any state and
federal laws, including without limitation, the Americans With Disabilities Act,
Title VII Of The Civil Rights Act Of 1964, as amended, the Fair Labor Standards
Acts, as amended, the National Labor Relations Act, as amended, the
Labor-Management Relations Act, as amended, the Worker Adjustment And Retraining
Notification Act Of 1988, as amended, the Rehabilitation Act Of 1973, as
amended, the Equal Pay Act, the Employee Retirement Income Security Act Of 1974,
as amended, the Family Medical Leave Act Of 1993, as amended, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, x
the Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the
United States Code, as amended, the Immigration Reform and Control Act, as
amended, the Occupational Safety and Health Act, as amended, all California
state civil rights, employment and wage and hour laws, including those
pertaining to overtime pay, timely payment of compensation, meal and rest period
pay, and penalties and interest upon late or unpaid compensation; the California
Equal Pay Law, as amended; the California Unruh Act, as amended, the California
Smokers’ Rights Law, as amended; any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in these matters, and any other
federal, state or local civil or human rights law or any other local, state or
federal law, regulation or ordinance, including any applicable contract, tort,
constitutional or common law based claims that Employee has or may have as of
the date of execution of this Agreement, including but not limited to, any
applicable California state laws governing employee and employer rights and
obligations.

 

However, the release set forth in this section excludes, and the Employee does
not waive, release, or discharge: (i) any right to file an administrative charge
or complaint with the Equal Employment Opportunity Commission, the California
Department of Fair Employment and Housing or other similar federal or state
administrative agencies, although the Employee waives monetary relief related to
such a charge or administrative complaint; (ii) claims which cannot be waived by
law; (iii) indemnification rights the Employee has against the Company; (iv)
claims for coverage under any D&O or other similar insurance policy; and (vi)
any rights to vested benefits, such as pension or retirement benefits.

 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete and general release as to
the matters released. This release does not extend to any obligations incurred
under the Agreement.

 

The Company expressly waives and releases any and all claims against the
Employee that may be waived and released by law with the exception of claims
arising out of or attributable to (a) events, acts or omissions taking place
after the Parties’ execution of this Agreement; (b) the Employee’s breach of any
terms and conditions of this Agreement; and (c) the Employee’s criminal
activities or intentional misconduct occurring during the Employee’s employment
with the Company.

 

 

 

 



 3 

 

 

6.Knowing and Voluntary Acknowledgment. The Employee specifically agrees and
acknowledges that:

 

a.the Employee has read this Agreement in its entirety and understands all of
its terms;

 

b.by this Agreement, the Employee has been advised to consult with an attorney
before executing this Agreement and has consulted with such counsel as the
Employee believed was necessary before signing this Agreement;

 

c.the Employee knowingly, freely, and voluntarily assents to all of this
Agreement's terms and conditions including, without limitation, the waiver,
release, and covenants contained in it;

 

d.the Employee is signing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which the Employee is otherwise entitled;

 

e.the Employee is not waiving or releasing rights or claims that may arise after
the Employee signs this Agreement; and

 

f.the Employee understands that the waiver and release in this Agreement is
being requested in connection with the Employee's termination of employment from
the Company.

 

7.Post-Separation Obligations and Restrictive Covenants.

 

a.Confidential Information

 

The Employee understands and acknowledges that during the course of employment
with the Company, the Employee has had access to and learned about confidential,
secret, and proprietary documents, materials, and other information, in tangible
and intangible form, of and relating to the Company and its businesses and
existing and prospective customers, suppliers, investors, and other associated
third parties ("Confidential Information"). The Employee further understands and
acknowledges that this Confidential Information and the Company's ability to
reserve it for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure of the Confidential Information by the Employee may cause the
Company to incur financial costs, loss of business advantage, liability under
confidentiality agreements with third parties, civil damages, and criminal
penalties.

 

i.For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic, or any other form or medium, relating directly or
indirectly to: business processes, practices, methods, policies, plans,
publications, documents, research, operations, services, strategies, techniques,
agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, operating systems, software
design, web design, work-in-process, databases, device configurations, embedded
data, compilations, metadata, algorithms, technologies, manuals, records,
articles, systems, material, sources of material, supplier information, vendor
information, financial information, results, accounting information, accounting
records, legal information, marketing information, advertising information,
pricing information, credit information, design information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, security
procedures, graphics, drawings, sketches, market studies, sales information,
revenue, costs, formulae, notes, communications, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Company or its businesses, or of any
other person or entity that has entrusted information to the Company in
confidence.

 

 

 

 



 4 

 

 

ii.The Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified or treated as confidential or proprietary, or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used.

 

iii.The Employee understands and agrees that Confidential Information developed
by the Employee in the course of the Employee's employment by the Company is
subject to the terms and conditions of this Agreement as if the Company
furnished the same Confidential Information to the Employee in the first
instance. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to the
Employee, provided that the disclosure is through no direct or indirect fault of
the Employee or person(s) acting on the Employee's behalf.

 

b.Disclosure and Use Restrictions.

 

i.Employee Covenants. The Employee agrees and covenants:

 

1.to treat all Confidential Information as strictly confidential;

 

2.not to directly or indirectly disclose, publish, communicate, or make
available Confidential Information, or allow it to be disclosed, published,
communicated, or made available, in whole or part, to any entity or person
whatsoever (including other employees of the Company) not having a need to know
and authority to know and use the Confidential Information in connection with
the business of the Company and, in any event, not to anyone outside of the
direct employ of the Company; and

 

3.not to access or use any Confidential Information, and not to copy any
documents, records, files, media, or other resources containing any Confidential
Information, or remove any such documents, records, files, media, or other
resources from the premises or control of the Company, except as allowed by
applicable law.

 

The Employee understands and acknowledges that the Employee's obligations under
this Agreement regarding any particular Confidential Information begin
immediately and shall continue after the Employee's employment by the Company
until the Confidential Information has become public knowledge other than as a
result of the Employee's breach of this Agreement or a breach by those acting in
concert with the Employee or on the Employee's behalf.

 

ii.Permitted Disclosures. Nothing in this Agreement shall be construed to
prevent disclosure of Confidential Information as may be required by applicable
law or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, regulation, or
order.

 

Nothing in this Agreement prohibits or restricts the Employee (or Employee's
attorney) from initiating communications directly with, responding to an inquiry
from, or providing testimony before the Securities and Exchange Commission
(SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization, or any other federal or state regulatory authority
regarding this Agreement or its underlying facts or circumstances or a possible
securities law violation.

 

Nothing in this Agreement in any way prohibits or is intended to restrict or
impede the Employee from exercising protected rights under Section 7 of the
National Labor Relations Act (NLRA).

 

 

 

 



 5 

 

 

c.Non-Solicitation of Employees

 

The Employee understands and acknowledges that the Company has expended and
continues to expend significant time and expense in recruiting and training its
employees and that the loss of employees would cause significant and irreparable
harm to the Company. The Employee agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any person who is then, or at any time within six
(6) months prior thereto, was an employee of the Company, who earned annually
$25,000 or more as an employee of such entity during the last six (6) months of
his or her own employment to work for (as an employee, consultant or otherwise)
any business, individual, partnership, firm, corporation, or other entity
whether or not engaged in competitive business with the Company for two (2)
years beginning on the Termination Date.

 

d.Non-Solicitation of Customers

 

The Employee understands and acknowledges that the Company has expended and
continues to expend significant time and expense in developing customer
relationships, customer information, and goodwill, and that because of the
Employee's experience with and relationship to the Company, the Employee has had
access to and learned about much or all of the Company's customer information
("Customer Information"). Customer Information includes, but is not limited to,
names, phone numbers, addresses, email addresses, order history, order
preferences, chain of command, pricing information, and other information
identifying facts and circumstances specific to the customer and relevant to the
Company’s sales or services.

 

The Employee understands and acknowledges that loss of any of these customer
relationships or goodwill will cause significant and irreparable harm to the
Company.

 

The Employee agrees and covenants for the period of two (2) years after the
Termination Date, not to use the Company’s confidential information to, directly
or indirectly, individually or as a consultant to or as an employee, officer,
shareholder, director or other owner or participant in any business, influence
or attempt to influence the customers, vendors, suppliers, joint ventures,
associates, consultants, agents or partners of any affiliated entity of the
Company, either directly or indirectly, to divert their business away from the
Company, to any individual, partnership, firm, corporation or other entity then
in competition with the business of the Company and Employee will not otherwise
materially interview with any business relationship of the Company.

 

8.Non-Disparagement. The Employee agrees and covenants that the Employee shall
not at any time make, publish, or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company or its businesses, or any of its employees, officers, or
directors and its existing and prospective customers, suppliers, investors, and
other associated third parties, now or in the future, including any references
to the Company on any social media site which could be construed as casting the
Company in a negative light.

 

Employee further agrees to refrain from communications with or disparagement to
any regulatory agency about the Company, including, but not limited to, lodging
complaints about the Company or offering any testimony or evidence against the
Company in any legal or administrative action unless compelled to do so under
the authority of law.

 

The Company agrees to refrain from any defamation, slander, or tortious
interference with the contracts and relationships of the Employee, whether in
writing, verbally or electronically, including any references to the Employee on
any social media site which could be construed as casting the Employee in a
negative light.

 

 

 

 



 6 

 

 

9.Confidentiality of Agreement. The Employee agrees and covenants that the
Employee shall not disclose any of the negotiations of, terms of, or amount paid
under this Agreement to any individual or entity; provided, however, that the
Employee will not be prohibited from making disclosures to the Employee's spouse
or domestic partner, attorney, tax advisors, or as may be required by law.

 

This Section does not in any way restrict or impede the Employee from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order.

 

10.Return of Property. Employee acknowledges and agrees that all property owned
or leased by the Company that is in Employee’s possession or control, including
but not limited to keys, equipment, computer hardware and software, telephones
and mobile phones, customer lists, files, accounts, records, materials,
documents, drawings, designs, diagrams, plans, specifications, manuals, books,
forms, receipts, notes, reports, memoranda, studies, data, calculations,
recordings, catalogues, compilations of information, correspondence, in any
form, including, but not limited to, paper and electronic form, and all copies,
abstracts and summaries of the foregoing, instruments, tools and equipment and
all other physical items, whether of a public nature or not, and whether
prepared by Employee or not, shall remain the sole and exclusive property of the
Company and have not and shall not be removed from the premises of the Company
and if so, have properly been returned to the Company by the Termination Date.
Employee further agrees that Employee has promptly surrendered and delivered to
the Company all the foregoing property, and Employee will not take with her any
description containing or pertaining to any confidential and proprietary
information which Employee made, produced or came into possession of during the
course of his employment with the Company.

 

11.Remedies. In the event of a breach or threatened breach by the Employee of
any provision of this Agreement, the Employee hereby acknowledges and agrees
that the Company shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction, and
that money damages would not afford an adequate remedy, without the necessity of
showing any actual damages and without the necessity of posting any bond or
other security. Any equitable relief shall be in addition to, not instead of,
legal remedies, monetary damages, or other available relief. Nothing in this
section shall be construed to limit the damages otherwise recoverable by the
Company in any such event.

 

In the event of a material breach by the Employee of any of the provisions of
this Agreement, and following written notice of such breach by the Company to
Employee and an opportunity to cure such breach within five (5) business days
where such breach may be cured, in addition to any other remedies the Company
may have, the Company's obligations to provide payment pursuant to this
Agreement to Employee immediately terminate.

The Company also reserves the right to inform any Person, and the principals of
any such Person, that the Company reasonably believes to be receiving or to be
contemplating receiving from Employee any assistance of confidential and
proprietary information in violation of this Section 11, and of the rights of
the Company under this Section 10, that participation by such Person and
Employee in activities in violation of this Section 10 may give rise to claims
by the Company against such Person.

 

12.Successors and Assigns.  The Agreement may not be assigned by Employee or the
Company without the prior written consent of the other party. Notwithstanding
the foregoing, the Agreement may be assigned by the Company to a corporation
controlling, controlled by or under common control with the Company without the
consent of Employee.

 

13.Arbitration. The Parties agree that any dispute, controversy, or claim
arising out of or related to the Employee's employment with the Company or
termination of employment, this Agreement, or any alleged breach of this
Agreement shall be governed by the Federal Arbitration Act (FAA) and submitted
to and decided by binding arbitration to be held in Sonoma County, CA.
Arbitration shall be administered before the Arbitration and Mediation Center,
Santa Rosa, CA. Each Party shall pay its own costs of arbitration. Any arbitral
award determination shall be final and binding on the Parties and may be entered
as a judgment in a court of competent jurisdiction. By entering into this
Agreement, the Parties are waiving all rights to have their disputes heard or
decided by a jury or in a court trial and the right to pursue any class or
collective action or representative claims against the other in court,
arbitration, or any other proceeding.

 

 

 

 



 7 

 

 

14.Governing Law, Jurisdiction, and Venue. This Agreement, whether sounding in
contract, tort, or statute, for all purposes shall be governed by and construed
in accordance with the laws of California without regard to any conflicts of
laws principles that would require the laws of any other jurisdiction to apply.

 

15.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of the Agreement. Employee agrees and understands that he/she is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid hereunder by the Company or as a result of equity grants being
accelerated in accordance with Section 2(c) hereof and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, assessments,
executions, judgments, or recoveries by any government agency against the
Company for any amounts claimed due on account of Employee's failure to pay
federal or state taxes or damages sustained by the Company by reason of any such
claims.

 

16.Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between Company and
Employee relating to the Employee’s separation from the Company and supersedes
all prior and contemporaneous understandings, discussions, agreements,
representations, and warranties, both written and oral, regarding such subject
matter.

 

17.Modification and Waiver. No provision of this Agreement may be amended or
modified unless the amendment or modification is agreed to in writing and signed
by the Employee and by an authorized officer of the Company. No waiver by either
Party of any breach by the other party of any condition or provision of this
Agreement to be performed by the other Party shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either Party in exercising
any right, power, or privilege under this Agreement operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power, or privilege.

 

18.Severability. If any provision of this Agreement is found by a court or
arbitral authority of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect, or enforceable only if modified, such finding
shall not affect the validity of the remainder of this Agreement, which shall
remain in full force and effect and continue to be binding on the Parties.

 

19.Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

20.Counterparts. The Parties may execute this Agreement in counterparts, each of
which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

21.No Admission of Liability. Nothing in this Agreement shall be construed as an
admission by the Company of any wrongdoing, liability, or noncompliance with any
federal, state, city, or local rule, ordinance, statute, common law, or other
legal obligation.

 

 

 

 



 8 

 

 

22.Notices. All notices under this Agreement must be given in writing by
personal delivery or regular mail at the addresses indicated in this Agreement
or any other address designated in writing by either Party.

 

Notice to Company:

 

Sonoma Pharmaceuticals, Inc.

1129 N. McDowell Blvd.

Petaluma, CA 94954

Direct Line 707-559-7381

Fax 415-462-5182

atrombly@sonomapharma.com

 

Notice to the Employee:

 

At the address on file with the Company

 

23.Attorneys' Fees and Costs. The Parties shall each bear their own costs,
attorneys' fees and other fees incurred in connection with the execution of the
Agreement.

 

24.Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A), including the
exceptions thereto, and shall be construed and administered in accordance with
such intent. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service, as a short-term deferral, or as a
settlement payment pursuant to a bona fide legal dispute shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, any
installment payments provided under this Agreement shall each be treated as a
separate payment. To the extent required under Section 409A, any payments to be
made under this Agreement in connection with a termination of employment shall
only be made if such separation constitutes a "separation from service" under
Section 409A. Notwithstanding the foregoing, Company makes no representations
that the payments and benefits provided under this Agreement comply with Section
409A and in no event shall Company be liable for all or any portion of any
taxes, penalties, interest, or other expenses that may be incurred by Employee
on account of non-compliance with Section 409A.

 

25.Acknowledgment of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND AGREES
THAT THE EMPLOYEE HAS FULLY READ, UNDERSTANDS, AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE EMPLOYEE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF THE EMPLOYEE'S
CHOICE BEFORE SIGNING THIS AGREEMENT. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE
EMPLOYEE'S SIGNATURE BELOW IS AN AGREEMENT TO RELEASE COMPANY FROM ANY AND ALL
CLAIMS THAT CAN BE RELEASED AS A MATTER OF LAW.

 

 

signature page follows

 

 

 9 

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

 

  Sonoma Pharmaceuticals, Inc.  

By: /s/ Amy Trombly

Name: Amy Trombly

Title: CEO

EMPLOYEE  

Signature: /s/ John Dal Poggetto

Print Name: John Dal Poggetto

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

